DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on February 07, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krumm et al., (hereafter Krumm), US Patent Application Publication No.  2017/0073554 A1
With regard to claims 1, 3 and 6 Krumm discloses a method of producing corrugated paperboard comprising: 
adjusting a moisture content in of a first face-sheet (50) to moisture greater than 9 wt. %, in a range between 10-18 wt. % or between 32 to 42 wt. % to the liners if required, by applying a liquid film to the face-sheet web; see ¶-[0035]-[0041] and [0076] 
 then heating the material (50); see ¶-[0047] and [0054], and
 bonding the liner (52) to a first fluted side of a corrugated medium material (50); see ¶-[0052], and figures 3-8.
Note that Krumm refers to Kohler patent 8,398,802 B2 which clearly teaches that the moisture content adjustment between 6 to 9 wt. percent is to the first or second face-sheet; see abstract. 
Regarding to claims 2 and 4-5, Krumm discloses that the web is heated to control the thickness of the liquid film and moisture levels and then drying the web under restrain; see ¶-[0049], which teaches moisture control system by measuring the moisture before and after the paper is heated by the heating device; see also figure 5 and ¶-[0047], which shows the heating of the web while constrained on roll (214). Therefore, since Krumm shows similar if not the same steps of treating the web, then the properties of the paper, e.g., the increase in the machine direction tensile of claims 2 and 4 or relative deflection in the radius of curvature of claim 5 must be the same or at the very least in the same/overlapping range as claimed.
With regard to claims 7 and 11, Krumm teaches that the amount of the liquid added to the web can be controlled by the speed of the coating roll and teaches that a rod (136) produces a uniform thickness or coating of liquid on outer circumferential surface of an applicator roll (120) moving at tangential velocity v in the direction of arrow A; see ¶-[0041]-[0043].  As shown on figure 4 and discussed on ¶-[0036]-[0038], the web is drawn from tension roll (110c) to applicator roll (120). Therefore, controlling the thickness of the web to be within the claimed range would have been obvious to one of ordinary skill in the art. 
With regard to claims 9 and 11, Krumm teaches that the web is wrapped around heated roll (212) and the dwell time may be increased or decreased depending on the amount of heat desired to be transferred to a paper web; see ¶-[0082]. It is also known that the dwell time could be controlled by the amount of wrapping on the circumference of the heating roll1 and therefore, controlling the wrapping, i.e., the wrapping distance to control the dwell time and thus the moisture of the paper would have been obvious to one of ordinary skill in the art since it common and thus one of ordinary skill in the art would have reasonable expectation of success if the dwell time were controlled by the wrapping of the paper on the roll, i.e., the dwell time distance.
With regard to claims 8 and 12, Krumm teaches that the moisture application roller operates at roll speed ratio in range falling within the claimed range; see ¶-[0043]-[0045] and [0077]-[0079].

	It seems that Krumm teaches all the limitations of the claims or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krumm et al., (hereafter Krumm) US Patent Application Publication No.  2017/0073554 A1, cited above in view of Ishibuchi et al., (hereafter Ishibuchi), US Patent Application Publication No. 2002/0036047 A1.
	Krumm invention has been has been explained above. While Krumm teaches a moisture control system; see ¶-[0058], Krumm fails to teach a whole control process as claimed. However, Ishibuchi teaches a control system for controlling the making of corrugated medium in which data is supplied to a central unit of the same type as claimed and from said data controlling different properties of the corrugated paper, such as moisture levels, etc., see figures 1 and 2 and ¶-[0007]-[0010], [0028]-[0043]. Therefore, using a central control system as suggested by Ishibuchi in the process taught by Krumm would have been obvious to one of ordinary skill in the art in order to obtain a better product, i.e., minimizing warp by controlling the moisture content of the web(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method of Producing a Corrugated Product.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and would present proof if necessary.